Name: 2009/622/EC: Commission Decision of 20Ã August 2009 authorising methods for grading pig carcases in Slovakia (notified under document C(2009) 6389)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  Europe;  animal product
 Date Published: 2009-08-27

 27.8.2009 EN Official Journal of the European Union L 224/11 COMMISSION DECISION of 20 August 2009 authorising methods for grading pig carcases in Slovakia (notified under document C(2009) 6389) (Only the Slovak text is authentic) (2009/622/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43, point (m), in conjunction with Article 4 thereof, Whereas: (1) Under Annex V, point B.IV, paragraph 1 of Regulation (EC) No 1234/2007, the grading of pig carcases is to be determined by estimating the lean meat content by means of statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance is defined in Article 23(3) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof (2). (2) Slovakia has asked the Commission to authorise three methods for grading pig carcases and has presented the results of its dissection trials in the second part of the protocol provided for in Article 23(4) of Regulation (EC) No 1249/2008. (3) Examination of this request has revealed that the conditions for authorising these grading methods are fulfilled. (4) No modification of the apparata or grading methods may be authorised except by means of a new Commission Decision adopted in the light of experience gained. For this reason, the present authorisation may be revoked. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EC) No 1234/2007 in Slovakia: (a) the apparatus termed Two-point, (Zwei punkte  ZP) and assessment methods related thereto, details of which are given in Part 1 of the Annex, (b) the apparatus termed Fat-O-Meater (FOM) and assessment methods related thereto, details of which are given in Part 2 of the Annex, (c) the apparatus termed Ultrafom 300 (UFOM) and assessment methods related thereto, details of which are given in Part 3 of the Annex. Article 2 Modifications of the apparata or the assessment methods shall not be authorised. Article 3 This Decision is addressed to the Slovak Republic. Done at Brussels, 20 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 337, 16.12.2008, p. 3. ANNEX METHODS FOR GRADING PIG CARCASES IN SLOVAKIA PART 1 Two-Point (Zwei Punkte  ZP) 1. Grading of pig carcases shall be carried out using the manual method termed Two-Point (Zwei punkte  ZP). 2. This method may be implemented using a ruler, with the grading determined on the basis of the prediction equation. It is based on the manual measurement on the mid-line of the split carcase of the thickness of the muscle and of the thickness of the fat. 3. The lean meat content of carcases shall be calculated according to the following formula: ZP = 59,790 + 0,107 Ã  M  0,581 Ã  F where: = the estimated lean meat content in the carcase (in percentage), M = the thickness of muscle, measured on the mid-line of the split carcase at the shortest connection between the front (cranial) end of the musculus gluteus medius and the upper (dorsal) edge of the spinal canal (in millimetres), F = the thickness of fat (including rind), measured on the mid-line of the split carcase at the thinnest location above the musculus gluteus medius (in millimetres). This formula shall be valid for carcases weighing between 60 and 120 kilograms. PART 2 Fat-O-Meater (FOM) 1. Grading of pig carcases shall be carried out using the apparatus termed Fat-O-Meater (FOM). 2. The apparatus shall be equipped with a probe of 6-millimetre diameter containing a photodiode of the Siemens SFH 950 type and a photodetector (type SFH 960), having an operation distance of between 3 and 103 millimetres. The results of the measurements are converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: FOM = 61,213 + 0,152 Ã  M  0,624 Ã  F where: = the estimated lean meat content in the carcase (in percentage), M = the thickness of muscle measured between the second and third last ribs, 70 mm beside the mid-line of the split carcase (in millimetres), F = the thickness of fat (including rind), measured in the same point as the thickness of muscle (in millimetres). This formula shall be valid for carcases weighing between 60 and 120 kilograms. PART 3 Ultrafom 300 (UFOM) 1. Grading of pig carcases shall be carried out using the apparatus termed Ultrafom 300 (UFOM). 2. The apparatus shall be equipped with an ultrasonic probe at 4 MHz (KrautkrÃ ¤mer MB 4 SE). The ultrasonic signal is digitised, stored and processed by a microprocessor (type Intel 80 C 32). The results of the measurements shall be converted into estimated lean meat content by means of the Ultrafom apparatus itself. 3. The lean meat content of the carcase shall be calculated according to the following formula: UFOM = 64,436 + 0,073 Ã  M  0,742 Ã  F where: = the estimated lean meat content in the carcase (in percentage), M = the thickness of muscle measured between the second and third last ribs, 70 mm beside the mid-line of the split carcase (in millimetres), F = the thickness of fat (including rind), measured in the same point as the thickness of muscle (in millimetres). This formula shall be valid for carcases weighing between 60 and 120 kilograms.